DETAILED ACTION
Re Application No. 16/857919, this action responds to the RCE dated 08/05/2022.
At this point, claims 1-10, 13-14, 16-18, and 20 have been amended.  Claims 15 and 19 have been cancelled.  Claims 1-14, 16-18, and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al (US 10496330 B1) in view of Thompson (US 2007/0079105 A1).

Re claim 1, Bernat discloses the following:
A method, comprising: determining, by a computing device, a first subset of a plurality of drives each having a first zone size and a second subset of the drives each having a second zone size larger than the first zone size (Figs. 5-7; col. 33, lines 5-49).  The disks are grouped into a first subset of disks having a smaller block size (first zone size), and a second subset of disks having a larger block size (second zone size).  In the examples of Figs. 5-7, the larger block size 506 is 64MB, while the smaller block size 508 is 24MB;
wherein the first and second subsets of the drives are within a redundant array of independent disks (RAID) group (Figs. 5-7; Abstract).  The plurality of flash storage devices (plurality of drives) are organized into a RAID group, and data striped across the devices;
the second zone size as a prevailing zone size (Fig. 5).  In embodiment of Fig. 5, 6 of the disks have the larger block (zone) size of 64MB, and only one uses the smaller block size of 24MB.  Applicant has not explicitly defined “prevailing zone size”, other than to give an example in the specification of the prevailing zone size being the zone size of two out of three disks (¶ 57), and to claim that “the logical zones are collectively at least as large as the prevailing zone size”.  Since just a single 64MB block (zone) is equal to the 64MB prevailing zone size, the plurality of logical zones are collectively larger than 64MB (at least as large as the prevailing zone size);
reserving, by the computing device, a plurality of logical zones within each drive of the first subset of the drives and a logical zone in each drive of the second subset of the drives for a received input-output operation based on the determined prevailing zone size, wherein the logical zones are collectively at least as large as the prevailing zone size; and (Figs; 5-7; col. 1, lines 27-35).  The computing device allocates (reserves) a plurality of blocks for the RAID stripe across the plurality of devices, including a single block for each of the disks with the larger block size (second subset) and a plurality of blocks for each disk with the smaller block size (first subset).  As noted above, the “prevailing zone size” is the block size associated with the larger, most common block size (see Fig. 5); since the logical zones collectively comprise a plurality of large blocks and a plurality of small blocks, they are at least as large as the prevailing zone size of a single large block;
completing, by the computing device, the received input-output operation within the reserved logical zones within each drive of the first subset of the drives and the logical zone within each drive of the second subset of the drives (Figs. 5-7, col. 1, lines 27-35).  The RAID stripe is written to each of the allocated (reserved) blocks in each of the plurality of disks.

Bernat discloses two different zone sizes, and describes at least one configuration in which the largest block size is the most common (prevailing) (Fig. 5).  However, it does not explicitly disclose “selecting” a prevailing zone size.  Accordingly, in the interest of furthering compact prosecution, Examiner has provided Thompson.

Thompson discloses selecting, by the computing device, the second zone size as a prevailing zone size between the first zone size and the second zone size (Fig. 7-8B).  The system selects a current strip size (prevailing zone size) between a plurality of different strip sizes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID zone size system of Bernat to select a current (prevailing) size to use for the RAID, and label other sizes as “misaligned”, as in Thompson, because Thompson suggest that selecting a default size and adjusting misaligned data relative to the default would improve performance (p. 3, ¶ 29).

Re claim 2, Bernat and Thompson disclose the method of claim 1, and Bernat further discloses releasing, by the computing device, the reserved logical zones within each drive of the first subset of the drives and the logical zone within each drive of the second subset of the drives after completing the received input-output operation (col. 1, lines 27-35).  After writing the stripe is complete, writing is stopped (releasing the zones). 

Re claim 3, Bernat and Thompson disclose the method of claim 1, and Bernat further discloses that the reservation of the logical zones prevents another input-output operation from using the reserved logical zones (col. 8, lines 27-39).  The blocks (zones) are allocated (reserved); when blocks are erased and deallocated, they may be reused (col. 8, lines 27-39); conversely, if  they have not been erased and deallocated,  then they cannot be reused by another operation (preventing another I/O operation from using the reserved logical zones).

Re claim 4, Bernat and Thompson disclose the method of claim 1, and Thompson further discloses identifying, by the computing device, the first subset of the drives having a zone size different than the prevailing zone size as including one or more misaligned drives (Figs. 7-8B; p. 3, ¶ 28-29).  It is determined if a disk has a strip size (zone size) different from the current size; if so, then the drive is identified as a misaligned drive, and is adjusted to compensate for the misalignment.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID zone size system of Bernat to select a current (prevailing) size to use for the RAID, and label other sizes as “misaligned”, as in Thompson, because Thompson suggest that selecting a default size and adjusting misaligned data relative to the default would improve performance (p. 3, ¶ 29).

Re claim 5, Bernat and Thompson disclose the method of claim 1, and Bernat further discloses that the received input-output operation is a data write operation (col. 1, lines 27-35).  The I/O operation is a write.

Re claims 7-11, Bernat and Thompson disclose the methods of claims 1-5 above, respectively; accordingly, they also disclose non-transitory machine readable media storing instructions implementing those methods, as in claims 7-11, respectively (see Bernat, claim 8).

Re claims 13-14, 16-17, and 20, Bernat and Thompson disclose the methods of claims 1-2, 4-5, and 3 above, respectively; accordingly, they also disclose devices implementing those methods, as in claims 13-14, 16-17, and 20, respectively (see Bernat, col. 37, lines 4-24).  Furthermore, re claim 13, Bernat discloses a memory containing machine readable medium comprising machine executable code having stored therein instructions for managing workload within a storage system; and a processor coupled to the memory, the processor configured to execute the machine readable code to cause the processor to: (claim 8).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat in view of Thompson, further in view of Clark et al (US 2005/0273451 A1).

Re claim 6, Bernat and Thompson disclose the method of claim 1, but do not explicitly disclose zoned namespace drives.

Clark discloses that the one or more drives within the RAID group are zoned namespace drives (pp. 1-2, ¶ 20).  The RAID group uses zone definitions for disks, which are namespace drives.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID systems of Bernat (combined with Thompson) to utilize namespaces, as in Clark, because it would be applying a known technique to improve a similar method in the same way.  Bernat (combined with Thompson) disclose a RAID system with zones.  Clark also discloses a RAID system with zones, which has been improved in a similar way to the claimed invention, to utilize namespaces.  It would have been obvious to modify the RAID system of Bernat (combined with Thompson) to utilize namespaces, because it would yield the predictable improvement of allowing the disks of the RAID to be identified using global namespace data.

Re claim 12 Bernat, Thompson, and Clark disclose the method of claim 6 above; accordingly, they also disclose a non-transitory machine readable medium storing instructions implementing that method, as in claim 12 (see Bernat, claim 8)..

Re claim 18, Bernat, Thompson, and Clark disclose the method of claim 6 above; accordingly, they also disclose a device implementing that method, as in claim 18 (see Bernat, col. 37, lines 4-24).

 ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-14, 16-18, and 20 filed 08/05/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 7, and 13, Applicant argues that Chatterjee and Thompson do not disclose “reserving, by the computing device, a plurality of logical zones within each drive of the first subset of the drives and a logical zone in each drive of the second subset of the drives for a received input/output operation based on the prevailing zone size, wherein the logical zones are collectively at least as large as the prevailing zone size”, for 2 reasons.

First, Applicant argues that Chatterjee does not disclose different strip sizes in a same RAID.  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection.  Examiner has provided Bernat, which clearly discloses a method of using at least two different block (zone) sizes from respective groups of disks are used to form a heterogenous RAID stripe (Figs. 5-7).

Second, Applicant argues that even if Chatterjee and Thompson did disclose 2 different zone sizes in a common RAID, they would not disclose reserving multiple smaller strips that are collectively at least as large as a larger strip.  In response, Applicant’s second argument has been fully considered, but is moot in view of new grounds for rejection, for 2 reasons.  First, it is noted that Applicant has not actually claimed that the size of the plurality of smaller strips are collectively at least as large as a larger strip; rather, Applicant has claimed that “the logical zones” are collectively at least as large as the prevailing zone size.  “the logical zones” include the plurality of logical zones of the first subset, as well as the logical zones of the second subset.  Since the larger block size of the second subset is equal to the prevailing zone size, and there is at least one of said larger blocks, this is inherently true that the collective size of all the logical zones is at least as large as the prevailing zone size.  If Applicant intended to mean that “the logical zones” refers specifically to the plurality of logical zones within each drive of the first subset, then Applicant is respectfully requested to provide clear antecedent basis for this in the claims.  Second, even assuming, arguendo, that this interpretation were specifically claimed, Bernat discloses an embodiment wherein the plurality of smaller blocks in each of the second subset of blocks is at least as large as the larger (prevailing) zone size (Fig. 7).

Re claims 2-6, 8-12, 14, 16-18, and 20, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 7, and 13, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 1, 7, and 13 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 08/05/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132